513 So.2d 254 (1987)
Las PERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 86-310.
District Court of Appeal of Florida, Second District.
October 2, 1987.
James Marion Moorman, Public Defender, and Robert F. Moeller, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
FRANK, Judge.
Las Perry appeals from the trial court's judgment in which he was adjudged guilty *255 of failure to redeliver a hired vehicle and grand theft. He was placed on probation and ordered to make restitution to Bonita Beach Rental, Inc., at a rate equal to $75.00 per month for each month that he failed to return the leased automobile. The judgment states that "the exact amount [of restitution is] to be determined at a later date." We affirm Perry's conviction and sentence but vacate the trial court's restitution order.
Although the total sum to be paid Bonita Beach Rental is arithmetically ascertainable, the trial court did not undertake that task. Rather, it appears from the record that that responsibility was delegated to a nonjudicial officer, a practice we have rejected. Bostic v. State, 504 So.2d 794 (Fla. 2d DCA 1987). The function of determining the amount of restitution and requiring its payment rests solely with the trial court. Williams v. State, 507 So.2d 1171 (Fla. 2d DCA 1987).
Accordingly, we reverse the restitution order and remand with an instruction that the trial court compute the precise sum to be paid Bonita Beach Rental.
CAMPBELL, A.C.J., and BOARDMAN, EDWARD F. (Ret.), J., concur.